Title: To Thomas Jefferson from Simon Harris, 15 January 1802
From: Harris, Simon
To: Jefferson, Thomas


          
            Sir
            State of New HampshireBridgwater January 15th 1802
          
          your Highness all most forbids me to rite to you though I am ancious to comunicate to you some of the difference of sentiment Republicans & Federals Whigs & Tories takes the houl I never saw you nor is it likely I ever shall yet I feel a Simpethy with you because you have one half of this Little world to throw clubs at you but I perceive they dont hurt you very much I am very sorry to see so much disunion here as here is some are very sorry that your are elected President of the United States and some rejoice, as much as others weep as for my part I am so Rejoised that I dont know what to do with my self I have cald my yongest son about four Months old Thomas Jefferson to keep your Name in mem’y when your are not—I am very glad you have turnd out of offic some of the old tories I wish they might all have the same fate we suffer here by having too many in office for the Maills & post masters I am afraid are none too good we dont get the Republian News papers very corect we feer there is cudling amoung them we can get the federist papers without any trouble the anglo federats—some hot headed fellows say come let us go and impeach the President four we cant Live so for he has dissmisd Duane from trial he is agoin to remove the Contintal stores from Springfield and he is a selling ships of war and we are all on dun mercy on us what shall we do. what shall we do is the cry of some—but the good old Republicans dont fear none of there noise they remain firm and un moved and Sir I will tell you the anglo Federals begin to Look down hill very fast Republian prinsibles gain in a most rapid manner and we are in greate hopes of having a Republican Govenor for the ensuing year in this state I am very much plesd with your message to Congress in taking off stampt papers and News papers postage these things will naturley shake of as a viper from the hand our […]tes are a going to raise the head and flourish […] we hope the secty office will not […]nt a scond time
          I have sent on proposells to Mr. Granger how I will carry the Mail from Haverhill in Massachusetts to Haverhill in this State I know not what Mr. Clerk has I have sent proposells Cheaper then I can aford I am tird of these anglos being too much in business in our Quarter of the world. Mr Clerk dont ride him self but hires yong fellows to ride makes others shake the bush and he ketch the bierd.
          now Sir I will end my letter hoping your servise to the Nation will end in the same spirit and faith fullness that you have begun may you never srink nor give bak though anglos & rusty […] make a dolefull Noise you have one mark of a good Christian when your are revild you react not again may you ever remain so.
          Post Marsters & Mail Carrers ought to be true Republicans this from you sincear friend and humble Servent
          
            Simon Harrisa true Republican
          
          
            N.B
            you will forward the in closed Letter to Mr. Granger your influence in that matter will be of great utility.
          
        